Citation Nr: 0203137	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  97-33 817	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Whether the veteran filed a timely appeal as to 
evaluation of bilateral lower extremity swelling/arthralgias, 
secondary to sarcoidosis, currently rated as 10 percent 
disabling

(The issue of evaluation of bilateral lower extremity 
swelling/arthralgias, secondary to sarcoidosis, currently 
rated as 10 percent disabling, will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1981 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2001, a hearing was held before Constance B. 
Tobias, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2001).  The 
veteran was informed that the record would be held open for 
60 days to allow him to submit additional records.  
Additional records were not received.  38 U.S.C.A. 
§§ 5103(a), 5107(a) (West Supp 2001).  

The Board is undertaking additional development on the issue 
of evaluation of bilateral lower extremity 
swelling/arthralgias, secondary to sarcoidosis, currently 
rated as 10 percent disabling, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a cervical spine disorder and on the issue of 
whether the veteran filed a timely appeal for evaluation of 
bilateral lower extremity swelling/arthralgias, secondary to 
sarcoidosis.  

2.  The veteran has traumatic arthritis of vertebrae C4-C6 as 
the result of injury during active service.  

3.  Within the applicable time limits, the veteran and his 
representative made presentations acceptable as a substantive 
appeal as to evaluation of bilateral lower extremity 
swelling/arthralgias, secondary to sarcoidosis.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of vertebrae C4-C6 was incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  The appeal as to evaluation of bilateral lower extremity 
swelling/arthralgias, secondary to sarcoidosis is timely.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for traumatic arthritis of vertebrae C4-C6

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Consequently, a claim for service 
connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence against the claim is found in the report of the 
December 1996 VA examination, a few months after the veteran 
concluded his active service.  The examiner noted a full 
range of cervical spine motion.  The X-ray study report 
states that the cervical spine appeared normal.  This would 
be evidence against a continuity connecting findings in 
service to later findings.  However, this evidence is not 
persuasive for several reasons.  Notably, the doctor 
interpreting the X-rays reported that vertebral body height 
and disk spaces were preserved in the thoracic spine, without 
comment on those aspects of the cervical spine, even though 
the study was supposed to be of the cervical portion of the 
spine.  Further, while the examining physician reported a 
full range of cervical motion, he did not express an opinion 
or diagnosis that there was no cervical disorder.  

There is a competent body of evidence from several trained 
medical professionals, which demonstrates a neck disorder 
during service and continuing after service, connecting to a 
current disability.  

The evidence supporting service connection includes the 
report of the April 1996 examination for separation from 
service, in which a complaint of cervical pain was noted.  

The service medical records contain a May 1996 consultation 
report.  The veteran complained of a left shoulder injury, 51/2 
years earlier in his career.  The range of shoulder motion 
was decreased.  It was noted that X-rays disclosed 
degenerative joint disease discopathy at C5-C6.  The 
assessment was left shoulder pain with possible C[ervical] 
spine discopathy origin.  

The separate May 1996 X-ray report showing degenerative 
discopathy at C5-C6 is of record.  

On the December 1996 VA examination, the veteran complained 
of occasional neck pain.  As a lay witness, he is competent 
to report what he experiences.  Thus, his comments to the 
examining physician, in December 1996, are competent evidence 
that he continued to experience occasional episodes of neck 
pain.  

As a retiree, the veteran had treatment at military 
facilities.  In October 1997, X-rays of the cervical spine 
revealed mild degenerative changes at the inferior aspects of 
C4 and C5 and superior aspect of C6, anteriorly.  The 
diagnosis was mild degenerative changes at C4 through C6.  It 
is significant that these degenerative or arthritic changes, 
seen approximately 13 months after service, were in the same 
location as those noted during service.  The fact that 
doctors noted similar findings shortly before and after the 
veteran left active service is persuasive that those changes 
began in service and continued after service.  In as much as 
the veteran reported a neck injury led to his symptoms, the 
Board grants service connection for traumatic arthritis of 
vertebrae C4-C6.  


Timeliness of appeal as to evaluation of bilateral lower 
extremity swelling/arthralgias, secondary to sarcoidosis

In February 1997, the RO issued its original rating decision, 
granting a 10 percent rating for bilateral lower extremity 
swelling/arthralgias, secondary to sarcoidosis.  In September 
1997, the veteran submitted a statement that his sarcoidosis 
had gotten worse and requested an increased rating.  The 
Statement of the Case, mailed May 4, 2000, informed the 
veteran that the September 1997 statement had been accepted 
as a Notice of Disagreement with the February 1997 
evaluation.  The cover letter with Statement of the Case 
informed the veteran that he had to file an appeal and that 
the instructions for the appeal form would tell him how much 
time he had to file.  

Additional evidence, received in February 2000, was 
considered in a Supplemental Statement of the Case, mailed 
May 11, 2000.  The cover letter informed the veteran that if 
the supplemental statement of the case contained an issue 
which was not included in his substantive appeal he must 
respond within 60 days to perfect his appeal as to the new 
issue.  Further, if he did not timely file a substantive 
appeal as to any new issues, the records would be put on the 
Board's docket for review of the prior issues.  

In August 2000, the representative informed the RO that the 
veteran had moved 6 months earlier and had not received the 
Statement of the Case (SOC) or the Supplemental Statement of 
the Case (SSOC).  The veteran claimed to have given the RO 
his change of address.  A 60 day extension was requested.  

In September 2000, the RO wrote to the veteran, at the new 
address supplied by the representative, and told him that a 
60 day extension had been granted on his "appeal to allow 
you additional time to gather evidence on your behalf.  If we 
do not hear from you within 60 days from the date of this 
letter, we will assume that you have no additional evidence 
to submit, and will prepare your appeal for certification to 
the Board of Veterans Appeals..."  The September 2000 RO 
letter was incorrect in that it did not tell the veteran that 
he had 60 days to file a substantive appeal.  He was told the 
opposite, that an appeal would be processed if the RO did not 
hear from him.  This is a critical piece of misinformation.  
It is a procedural defect that requires that the veteran be 
afforded an opportunity to file a substantive appeal.  
38 U.S.C.A. § 5102(a) (West Supp. 2001) requires that VA 
furnish all instructions and forms necessary.  The law 
implies that the correct instructions must be supplied.  In 
this case, the veteran did not submit additional evidence.  
The RO did not certify the developed rating issue to the 
Board, as it had written the veteran; rather, it certified 
for appeal the issue of whether an increased rating for 
bilateral lower extremity condition was not timely appealed.  

The veteran should have been accorded 60 days after the date 
the SSOC was mailed to him to file an appeal.  38 C.F.R. 
§ 20.302(b) (revised 66 Fed. Reg. 50318-50319, Oct 3, 2001).  
That is, if the SSOC was mailed to him on May 11, 2000, the 
substantive appeal should have been received by July 10, 
2000.  The veteran could have requested an extension during 
that time under 38 C.F.R. § 20.303.  However, since the 
request came in August 2000, after the 60 day period, it was 
not an extension under 20.303.  The only way the RO could 
authorize 60 additional days to file the substantive appeal 
would be by accepting the veteran's assertion that he had 
notified the RO of his change of address and that the SOC and 
SSOC were not sent to him.  The appeal period starts when the 
SOC is mailed to the claimant and, following new evidence, is 
extended to 60 days from the SSOC following the receipt of 
new evidence.  Since the RO's actions can only be explained 
by the acceptance of the veteran's assertion that the SOC and 
SSOC were not mailed to him, and since he gave uncontroverted 
sworn testimony to that effect at his September 2001 Board 
hearing, the Board agrees with the RO that the May 2000 SOC 
and SSOC were not sent to the veteran.  Under these 
circumstances, the veteran has 60 days from the date he is 
sent the SSOC to file his substantive appeal.  

There is no evidence that the SSOC was sent to the veteran's 
current address.  The "60 day extension" letter of 
September 2000 bears a notation that the SOC was sent to the 
veteran on September 5, 2000; however, there is no record 
that the SSOC was sent to the veteran.  The failure to send 
the SSOC is another critical procedural defect.  Further, 
under the circumstances of this case, we cannot rely on the 
presumption of regularity to assume that the SOC or SSOC 
cover letters were sent.  

In February 2001, the RO received written argument from the 
veteran's representative.  Since we can not be sure if or 
when the veteran was notified of the need to submit a 
substantive appeal, this communication must be accepted as 
such under the circumstances of this case.  Thus, the Board 
finds that the substantive appeal as to evaluation of 
bilateral lower extremity swelling/arthralgias, secondary to 
sarcoidosis, was timely. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development that was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for the benefits at 
issue is complete.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159(a)(3)).  The rating decision, statement of 
the case, and supplemental statement of the case notified the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
which the veteran adequately identified and authorized VA to 
obtain.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)).  At his September 2001 hearing, the 
veteran testified that he continued to receive treatment but 
that additional records were not available.  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for traumatic arthritis of vertebrae C4-C6 
is granted.  

The petition to accept the appeal as to evaluation of 
bilateral lower extremity swelling/arthralgias, secondary to 
sarcoidosis, as timely is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.




 


